Fourth Court of Appeals
                                         San Antonio, Texas
                                     CONCURRING OPINION
                                             No. 04-19-00080-CV

                                  IN THE INTEREST OF G.M, a Child

                     From the 285th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018PA00686
                        Honorable Charles E. Montemayor, Judge Presiding

Opinion by: Sandee Bryan Marion, Chief Justice
Concurring Opinion by: Beth Watkins, Justice
Dissenting Opinion by: Rebeca C. Martinez, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Beth Watkins, Justice

Delivered and Filed: July 31, 2019

           I agree with the dissenting opinion that the evidence in this case is paltry. I join the

majority, however, because the standard of review requires affirmance, even based on this scant

record. I write separately to express my concern with appellate courts being required to review

orders permanently severing constitutionally protected parental rights when, as here, the appellate

record is so underdeveloped. I also write to add my voice to the chorus of opinions from this court

imploring trial courts and parties to dedicate the time, attention, and resources required to protect

the fundamental constitutional relationship between parents and their children. 1


1
  See, e.g., In re E.F., No. 04-18-00635-CV, 2019 WL 2194539, at *7 (Tex. App.—San Antonio May 22, 2019, no
pet. h.) (Chapa, J., dissenting) (“Looming deadlines and overcrowded dockets cannot justify shortcuts that undermine
the truth-seeking function of our courts.”); In re K.M.J., No. 04-18-00728-CV, 2019 WL 1459565, at *1 (Tex. App.—
San Antonio Apr. 3, 2019) (mem. op.) (“[W]e cannot say that the ‘degree of proof’ rose to the level of ‘clear and
convincing’ as required to support the best interest findings.”); In re M.A.S.L., No. 04-18-00496-CV, 2018 WL
6624405, at *5 (Tex. App.—San Antonio Dec. 19, 2018, no pet.) (mem. op.) (reversing termination order supported
Concurring Opinion                                                                                      04-19-00080-CV


                     Parents Have Constitutional Rights to Raise Their Children

         “One of the most fundamental liberty interests recognized is the interest of parents in the

care, control, and custody of their children.” In re N.G., No. 18-0508, 2019 WL 2147263, at *3

(Tex. May 17, 2019) (citing Troxel v. Granville, 530 U.S. 57, 65 (2000)). The involuntary

termination of parental rights involves fundamental constitutional rights that are “far more

precious than property rights.” Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985) (citing Stanley v.

Illinois, 405 U.S. 645, 652 (1972)). “A termination decree is complete, final, irrevocable and

divests for all time that natural right . . . .” Id. Consequently, termination proceedings should be

strictly scrutinized with involuntary termination statutes strictly construed in favor of the parent.

Id. Due process requires meaningful appellate review of orders terminating parental rights. See

Douglas v. California, 372 U.S. 353, 358 (1963).

         “These statements are not mere form language to be included in appellate decisions—they

are statements of great constitutional and human dimension.” In re K.C., 88 S.W.3d 277, 280

(Tex. App.—San Antonio 2002, pet. denied) (Hardberger, C.J., dissenting). “In terminating

parental rights, a trial court must find by clear and convincing evidence that termination is in the


by legally and factually insufficient evidence where caseworker had no contact with father, did not meet with father
to discuss family service plan, and had “no idea” whether he completed services); In re R.M.P., No. 04-17-00666-CV,
2018 WL 2976451, at *5 (Tex. App.—San Antonio June 13, 2018, no pet.) (mem. op.) (Martinez, J., dissenting) (“The
law sets a high evidentiary bar for termination of parental rights. We do not alleviate the plight of Texas foster children
by lowering that bar and perpetuating diminished judicial expectations of the proof that must be presented by the
Department.”) (quoting In re B.D.A., 546 S.W.3d 346, 392 (Tex. App.—Houston [1st Dist.] 2018, no pet.)
(Massengale, J., dissenting on reh’g)); In re D.B.T., No. 04-14-00919-CV, 2015 WL 1939072, at *4 (Tex. App.—San
Antonio Apr. 29, 2015, no pet.) (mem. op.) (reversing because “State presented no evidence about [father]’s parenting
skills that would make his failure to complete a parenting course probative of [child]’s best interest.”); In re J.A.J.,
No. 04-14-00684-CV, 2014 WL 7444340, at *3 (Tex. App.—San Antonio Dec. 31, 2014, no pet.) (mem. op.) (“[W]e
may exercise our broad discretion to remand for a new trial in the interest of justice when there is a probability that a
case has not been fully developed for any reason.”); In re D.M., 452 S.W.3d 462, 475 (Tex. App.—San Antonio 2014,
no pet.) (Martinez, J., dissenting) (“We are duty bound to carefully scrutinize termination proceedings and must strictly
construe involuntary termination statutes in favor of the parent.”); In re U.B., No. 04-12-00687-CV, 2013 WL 441890,
at *2 (Tex. App.—San Antonio Feb. 6, 2013, no pet.) (mem. op.) (finding the evidence legally insufficient to support
the termination order but remanding the cause for a new trial in the interest of justice under TEX. R. APP. P. 43.3(b));
In re A.Q.W., 395 S.W.3d 285, 290–91 (Tex. App.—San Antonio 2013, no pet.) (finding the evidence legally
insufficient because the record did not support the State’s argument that father had been jailed repeatedly or been in
and out of drug treatment). Notably, all these cases were tried in Bexar County.


                                                           -2-
Concurring Opinion                                                                     04-19-00080-CV


best interest of the child.” Id. (citing TEX. FAM. CODE ANN. § 161.001(b)). “The best interest of

the child requires that the issues be as fully developed as possible.” Id.

                     This Record Is Not “As Fully Developed As Possible”

        It cannot be said that this record is “as fully developed as possible.” The entire reporter’s

record of the trial which led to the termination of the rights of both G.M.’s parents is barely 61

pages. Of those 61 pages, fewer than 40 pages contain the evidence the Department relied on to

establish—by clear and convincing evidence—not only the grounds for termination of F.M.’s

parental rights, but also that it is in G.M.’s best interest to permanently sever his relationship with

his father.

        There is a dispute over whether the video of F.M. hitting G.M. was actually admitted into

evidence. Because the video was not actually admitted on the record, I do not believe it is evidence

we can consider in our appellate review, even though it was improperly included in the reporter’s

record. See, e.g., Parex Res., Inc. v. ERG Res., LLC, 427 S.W.3d 407, 419 (Tex. App.—Houston

[14th Dist.] 2014, pet. granted), aff’d in part, sub nom, Searcy v. Parex Res., Inc., 496 S.W.3d 58

(Tex. 2016) (“[W]e will not consider any exhibits not expressly admitted by the trial court.”); Shah

v. Star Anesthesia, P.A., No. 04-18-00465-CV, 2019 WL 2194544, at *4 (Tex. App.—San Antonio

May 22, 2019, no pet. h.) (“Our duty, as an appellate court, is to consider only the testimony

adduced and the evidence tendered and/or admitted at the time of trial.”).

        The trial court also announced that it took judicial notice of “[p]leadings, service of process

documents, the service plans, the court orders, [and] CASA reports . . . .” A trial court may take

judicial notice of its own records in matters that are generally known, easily proven, and not

reasonably disputed. In re E.F., 2019 WL 2194539, at *1 n.3. A court may, for example, take

judicial notice that a pleading has been filed, of its own orders, or that it signed an order adopting




                                                 -3-
Concurring Opinion                                                                   04-19-00080-CV


a service plan and the plan’s requirements. Id. It may not, however, take judicial notice of

allegations contained in such documents and those allegations cannot be used to support a

termination order—that is, a court may not take judicial notice of the truth of those allegations.

Id. at *8. Thus, in our sufficiency review, we will not consider allegations in the documents the

trial court judicially noticed. Id. So, even though the trial court took judicial notice of the CASA

reports and service plans, the allegations contained in those reports and service plans cannot

support the termination order. In re B.R., 456 S.W.3d 612, 617 n.4 (Tex. App.—San Antonio

2015, no pet.). As a consequence, we are limited to reviewing only the testimony and exhibits

admitted at the termination hearing. Id.

        We recognize that the trial court held many hearings before the date of trial. In fact, the

record indicates that it held a permanency hearing the day before this trial. At that hearing, F.M.

apparently provided testimony and was cross-examined by the Department. At trial, F.M. testified

that he remembered that questioning. It is understandable that the parties and trial court would

have also remembered that evidence. But this court has no record of that proceeding. I emphasize

again that none of the previous hearings constitute evidence that can support this order—the only

evidence that can support the trial court’s order terminating F.M.’s parental rights is the evidence

admitted at trial. In re E.F., 2019 WL 2194539, at *1 n.4.

                                           Application

        The Department bore the burden of proof at trial. TEX. FAM. CODE § 161.001(b). As is

relevant to F.M.’s claims on appeal, the Department’s burden was to prove by clear and convincing

evidence that termination of F.M.’s parental rights was in G.M.’s best interests. See id. Although

the record is paltry, I cannot say that a reasonable factfinder could not form a firm belief or




                                                -4-
Concurring Opinion                                                                      04-19-00080-CV


conviction that termination of F.M.’s parental rights is not in G.M.’s best interests based on the

evidence detailed in the majority opinion, even excluding the video from my analysis.

        I am frustrated by this outcome. I am frustrated by the fact that the parties were aware of—

and the trial court was likely persuaded by—information that is not contained in our appellate

record. But after reviewing this record and deferring to the trial court’s credibility determinations,

I cannot say that the evidence is legally and factually insufficient to support the trial court’s

termination order.

                                             Conclusion

        I am mindful of the extraordinary burdens placed on all participants in this system. In re

E.F., 2019 WL 2194539, at *1 n.4. But given the constitutional rights of the parents in these

proceedings, the future placement of the children involved, and the effect such placement will have

on their lives, I urge the trial court and the parties to more completely develop the evidence at trial,

so the appellate record is commensurate with the finality of parental termination. Id. I write this

concurring opinion to express my dissatisfaction with the fact that I am asked to review an order

that completely, finally, and irrevocably divests for all time F.M.’s fundamental constitutional

right to parent his own child when the parties and the trial court “know” so much more about the

evidence in this case than I do.

                                                   Beth Watkins, Justice




                                                  -5-